Citation Nr: 1127167	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



INTRODUCTION

The Veteran served on active duty from July 1982 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the San Diego, California RO.  


FINDING OF FACT

The Veteran has diabetes mellitus that is as likely as not attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran has diabetes mellitus that is the result of disease that was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has diabetes that is traceable to problems he had during military service, which problems were manifested by hypertriglyceridemia, weight gain, and hypertension.

The Veteran's service treatment records do not reflect a diagnosis of diabetes; however, he had hypertriglyceridemia and some weight gain over time.  Laboratory reports showed a fasting blood glucose level of 103 in October 2003.  Other readings were not identified as "high" or abnormal, except a March 2004 report from L & M Labs, Inc., showing a reading of 115.  At his retirement examination, it was felt that his endocrine system was normal.

Records prepared following the Veteran's separation from service include a VA record where an assessment was made that the Veteran was "pre-diabetic" in February 2006.  Naval hospital records dated from December 2006 show that the Veteran was treated for an episode of diabetic ketoacidosis.  This was the first indication that he had diabetes as a confirmed diagnosis.  It was thought that he had type I diabetes mellitus and this assessment was repeated on follow-up reports prepared in January and February 2007.

Despite the assessment of type I diabetes, Dr. T. Kinder, in letters prepared in November 2007 and April 2009, indicated that the Veteran in fact had type II diabetes mellitus.  Dr. Kinder concluded that the Veteran had a "metabolic syndrome" and that there were indications even in the Veteran's service record of conditions reflecting this syndrome.  It was pointed out that metabolic syndrome was a risk factor for and precursor of diabetes mellitus.

Dr. Kinder's April 2009 letter indicates that the Veteran had at least 2 signs of metabolic syndrome even while he was on active duty or shortly thereafter, including hypertension and hypertriglyceridemia, and likely had weight gain causing abdominal obesity during service, another sign of metabolic syndrome.  

In December 2009, a VA examiner reported that, while the metabolic syndrome referred to by Dr. Kinder, may have been present during the Veteran's period of military service, there was no evidence the Veteran actually had a diagnosis of diabetes during service.  It was opined that service-connected hypertension had not caused the diabetes.

A February 2010 letter from S. Devine, M.D., addresses the question of onset of diabetes.  Dr. Devine refers to the fasting glucose level of 103 during the Veteran's period of military service and describes it as demonstrating impaired glucose tolerance.  She opines that the Veteran's diabetes was a result of a progression from this impaired glucose tolerance.

For the following reasons, the Board finds that a grant of service connection is warranted.

First of all, the Board notes that the 2009 VA examiner did not directly address the salient question, namely whether currently diagnosed diabetes can be attributed to disease or injury during service.  Rather, the examiner merely indicated that diabetes was not diagnosed during service.  The examiner conceded that a metabolic syndrome may have been present in service, but did not say whether the metabolic syndrome could be considered, as opined by Dr. Kinder, a precursor to the later development of diabetes.  

Because Dr. Kinder addresses in greater detail the question of whether a problem in service could have represented the onset of a disease process that led to diabetes, the Board gives Dr. Kinder's opinion greater evidentiary weight.  Dr. Devine suggested the same conclusion-that there was a disease process in service (impaired glucose tolerance) that progressed to a full-blown diabetes.  This is consistent with Dr. Kinder's conclusions.  

The Board finds Dr. Kinder's and Dr. Devine's opinions persuasive because of the analysis they provided, which analysis is consistent with the Veteran's service treatment and post-service records.  Consequently, the Board concludes that the Veteran's diabetes is attributable to a disease process that started while he was on active military service.  A grant of service connection is therefore warranted.


ORDER

Service connection for diabetes mellitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


